DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2022 was filed after the mailing date of the Final Rejection on 8/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claim 1 is amended in view of applicant’s response filed 11/15/2022.  Claims 4, 11-16 are canceled.  Therefore, claims 1-3, 5-10 and 17-21 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0111081(Chen), and further in view of Senkov et al. 2004/0089382 A2(Senkov).
Chen teaches a method of producing an aluminum alloy product, comprising process steps including continuous casting, preheating, homogenizing, soaking, hot rolling to final gauge, solutionizing, quenching, and aging[0064-0078], wherein cold rolling is an optional step[0079] and the hot rolling produces the final gauge[0078].  Chen further teaches that the aluminum alloy comprises ≤ 0.5 wt% Si, ≤ 0.5 wt% Fe, about 0.9-3 wt% Cu, ≤ about 0.4 wt% Mn, about 1-3 wt% Mg, ≤ about 0.4 wt% Cr, about 3-11 wt% Zn, ≤ about 0.3 wt% Ti, ≤ about 0.5 wt% Zr, remainder Al and inevitable impurities [0014-0022].
Regarding claims 1-3, 8-9, 17-18 and 20-21, Chen further teaches that the preheating step takes place at 420-460ºC and homogenizing step takes place at a temperature of less than 500ºC[0074] and the soaking time at the homogenization temperature is in the range of 3-50 hours[0075].  Therefore, the preheating step and/or the homogenization step as taught by Chen reads on the claimed heating step to a temperature of no more than 500ºC.  
Additionally, the Al alloy composition of Chen significantly overlaps the AA7xxx Al alloy.  The soaking time at homogenization temperature as taught by Chen also overlaps the claimed soaking time.  Therefore, a prima face case of obviousness exists.  See MPEP 2144.05.  
Although Chen’s preheating step happens at a temperature lower than the casting temperature, which implies a cooling step upon exit from the continuous casting step, Chen does not explicitly teach the claimed cooling rate of 1-200ºC/s.
Senkov teaches a method of making a high strength Al alloy, wherein a Al-Zn-Mg alloy that undergoes continuous casting is cooled at a rate of not less than about 40ºC/s[0032].  Senkov further teaches that high cooling rate curing casting provides fine homogeneous microstructure[0039].
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the cooling rate of no less than about 40ºC/s as taught by Senkov into the cooling step of Chen in order to achieve fine homogeneous microstructure as taught by Senkov.  Additionally, the cooling rate as taught by Chen in view of Senkov overlap the claimed cooling rate of 1-200ºC/s.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Furthermore, since the method of Chen in view of Senkov comprises the significantly similar process steps and works on an Al alloy having significantly similar chemical composition, one of ordinary skill in the art would have expected that the process of Chen in view of Senkov to produce an Al alloy with significantly similar yield strength properties as claimed.
Regarding claims 5-7, the claimed cooling steps and coiling step would have been well within the skills of an ordinary artisan in order to store the Al alloy slab produced from the continuous casting process when further processing steps are not immediately followed.
Regarding claims 10 and 19, since the process of Chen comprises the same steps using an AA7xxx Al alloy that has a composition that is significantly similar to the claimed composition, one of ordinary skill in the art would have expected that the Al alloy produced by the process of Chen to have substantially similar properties such as its ability to not forming cracks having a length greater than about 8.0mm after the continuous casting and before hot rolling as claimed.  Additionally, Chen further teaches that Be can be added to the alloy composition to deter cracking[0057].
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
In the remarks, applicant argues that the prior art of record does not teach the claimed yield strength range because the prior art of record does not teach the claimed cooling rate, heating temperature, soaking duration, and hot rolling to final gauge without cold rolling.
	The examiner does not find applicant’s argument convincing because applicant has not provided any explanation and/or supporting evident to substantiate applicant’s arguments.  More specifically, applicant has not explained why the process steps disclosed by the prior art of record meet the limitations of the instantly claimed process steps.
As set forth in section 6 above, the combined teachings of Chen in view of Senkov disclose a method of making an Al alloy product, comprising the claimed steps of casting, cooling, heating, soaking and hot rolling to final gauge.  The Al alloy composition, the cooling rate up exiting from casting, and the soaking duration as taught by Chen in view of Senkov significantly overlap the claimed Al alloy composition, cooling rate and soaking duration.  The heating temperature(i.e. homogenization temperature) as taught by Chen in view of Senkov reads on the claimed heating temperature.  The hot rolling to final gauge step also occurs in the process of Chen in view of Senkov.  Since the process of Chen in view of Senkov comprises the same process steps using a significantly similar Al alloy under either the same or significantly similar process conditions, one of ordinary skill in the art would have expected that the Al alloy product made from the process of Chen in view of Senkov to have significantly similar yield strength as claimed Al alloy, absent persuasive evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733